Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is in response filed on January 22, 2021.

Response to Argument
3.	Applicant’s arguments filed 01/22/2021 have been fully considered but they are not persuasive because the Examiner still believes the cited references in the previous office action disclose the claimed invention. Therefore, the finality of this office action is proper. 

Basically, the Applicants argue that “… Raj, according to its abstract, relates to "service activation." However, the Office Action does not point to any portion of Raj that describes activation of a personal care device. The Office Action points to portions of Raj that describe, in general, the creation of activation codes. However, Raj primarily describes the services to be activated by these activation codes as activating software (Raj, paragraph [0002]), discounts (Raj, paragraph [0002]), or money transfer services (Raj, paragraph [0020]). Accordingly, applicant respectfully submits that the Office Action did not show that Raj discloses or suggests activation of a personal care device as recited in Claim 1.”

mobile device in front of a reader capable of receiving the transmission, and conduct a transaction without having to swipe his payment card. In some cases, the mobile devices are considerably sophisticated, providing the same ability to run applications as can be found on a standard computer. These applications may be used in relation to conducting payment transactions…” see fig. 7 of Raj and furthermore [0057]. Fig. 7 is depicted data exchange between element 704 with mobile device 706 and element 702 on a transaction processing network-using element 708. 

Applicants argue that “… Applicant respectfully submits that these paragraphs do not provide any teachings whatsoever about an amount of use, nor that the amount of use is indicated by the activation token…”

In response to the above argument, Applicant’s attention respectfully directed to fig. 3 of Raj and furthermore, see para. [0006] of Raj, “… The method begins with identifying a user who is authorized to enroll in a service. A first activation code is generated with a first server computer. The first activation code is based on data associated with the user. The first activation 

Applicant argue that “… Office Action did not provide evidence showing that the combination of features recited in Claim 1 is obvious …”

In response to the above argument, Yoo provides the method enable codes in a reply message to indicate the user for approving the request, eliminate false confirmations and increase security of the transactions. The method enables the user to provide pre-approval before beginning to shop in a retail store, so that time required for processing the payment can be reduced. 

Raj provide the method enables controlling entity and the service provider to ensure verified data synchronization between controlling entity's databases and service provider's databases without requiring either party to have direct access to the other's data storage systems. The isolation of the data storage systems prevents breach in data system security of either party from cascading into breach of the counterparts data systems. Furthermore, Raj and Yoo are analogous art because they both are directed to method for facilitating online communications via mobile communication and one of ordinary skill in 

Applicant also argue “…the Office Action did not cite to a reference showing such a unique identifier. Instead, the Office Action stated that Raj shows an identifier that that uniquely represents the user.” 

In response to the above argument, Applicant’s attention directed to for example, fig. 2 of Raj depicted, i.e., the issuer 102 and the service provider 108 may store multiple pass phrases. In order to distinguish between the pass phrases, the issuer 102 and service provider 108 may store an identifier associated with each pass phrase, as depicted in table 116 and table 118. Furthermore, Applicant’s attention respectfully directed to fig. 2 of Cantley, which depicted a deposit application 250 that includes unique identifier tag data 252 and deposit data 254, a resource processing application 260 that includes unique identifier tag data 262, for example. 

Therefore, the claims are not patentable and the above Applicant’s arguments are not persuasive in view of the cited references as set forth in the previous office action, and the above response to the arguments.



                         Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1,2,14 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication 2010/0318783 to Raj et al. (“Raj”), in view of U.S. Patent Application Publication 2012/0173348 to Yoo et al. (“Yoo”). 

As per claims 1 and 14, Raj discloses a method of activating (Abstract, and figure 1 show methods for service activation , for example) a personal care device implemented by at least one computer processor programmed by ones or more machine instructions, the method comprising (Abstract, Figures 4-5): receiving an activation request from the personal care device (Abstract, Paragraphs 0048-0049 and Figures 4-5, the interchange (101) may send one-time codes representing the requests to the mobile phone, for example); requesting, from an authorization server, an activation token associated with the personal care device (Abstract, Paragraph 0030, 0041, 0047, 0050-0051 and Figures 3-4, discloses authorization request message to an authorizing entity computer associated with the credential, for example); and in response to receiving the activation token (Abstract, Paragraph 0053-0054 and Figures 3 and 5, for example). 

Raj teaches wherein the credential is a token (Paragraphs 0041-0042, 0047 and Figures 3-4), however, Raj fails to explicitly disclose transmitting the activation token to the personal care device to activate the personal care device for an amount of use indicated by the activation token.

Yoo disclose transmitting the activation token to the personal care device to activate the personal care device for an amount of use indicated by the activation token (Paragraphs 0196-0197 and Figures 11-12, 20-22 shows apparatus that provides (i.e., stores and/or transmits) information in a form accessible by a machine (e.g., a computer, network device, personal digital assistant, manufacturing tool, any device with a set of one or more processors, etc.).

Raj and Yoo are analogous art because they both are directed to communication and computing systems and, in particular, to mobile communications to facilitate online transactions and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Raj with the specified features of Yoo because they are from the same field of endeavor.



Regarding claims 2 and 15, the combination of Raj as modified by Yoo discloses the method according to claim 1, further comprising receiving a unique identifier associated with a consumable product; and transmitting the unique identifier to the authorization server for association with the personal care device (figure 1 of Raj shows, the information provided by the interchange (101) to the sever (113) includes an identifier to uniquely represent the user (371) among a plurality of users (or to uniquely identify the account (531) among a plurality of accounts hosted on the server (113)), for example). 

5.         Claims 3-7 and 16,17 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication 2010/0318783 to Raj et al. (“Raj”), in view of U.S. Patent Application Publication 2012/0173348 . 

Regarding claim 3, the combination of Raj as modified by Yoo discloses the method according to claim 2, discloses all claim limitations except for wherein receiving the unique identifier includes: scanning the unique identifier from the consumable product or from packaging of the consumable product. 

However, Cantley discloses wherein receiving the unique identifier includes: scanning the unique identifier from the consumable product or from packaging of the consumable product (fig. 3 shows managing entity system will receive an indication that the merchant has scanned the unique identifier tag (e.g., scanned by a computing device or scanning device of the merchant) and para. 0028 discloses The merchant system 120 may comprise or include a computing device (e.g., computing device 300) and a scanning device (e.g., scanning device 370), for example).

Raj as modified by Yoo and Cantley discloses are analogous art because they both are directed to managing entity generates containers with respective unique identifier tags and provides the container to a merchant and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Raj as modified by Yoo with the specified features of Cantley because they are from the same field of endeavor.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Raj as modified by Yoo, which teaches determining if a user is an authorized user through authentication of data received from the user, to include the teachings of Cantley to explicitly teach that a system for processing deposits of resources. The motivation of system reduces complexity and time requirements of processing entire contents of the container by automatically inputting or updating processing input fields with data extracted from or based on the merchant input.  

Regarding claims 4 and 16, the combination of Raj as modified by Yoo discloses the method according to claim 3 discloses, wherein scanning the unique identifier from the consumable product or from packaging of the consumable product includes interrogating an RFID tag associated with the consumable product or the packaging of the consumable product (fig. 3 of Cantley depicted computing device 300 may also include a scanning device 370 (or be in network communication with a scanning device 370), such as a digital camera, an NFC chip reader, an RFID tag reader, a barcode scanner, a QR code reader, and the like , for example).

Regarding claim 5, the combination of Raj as modified by Yoo discloses the method according to claim 3 discloses, wherein scanning the unique (fig. 3 of Cantley discloses the computing device 300 can instruct the scanning device 370 to perform certain functions, and the scanning device 370 can be configured to automatically or periodically transmit scanned images, or other scanned data to the computing device 300, for example).

Regarding claims 6 and 17, the combination of Raj as modified by Yoo discloses the method according to claim 2, discloses all claim limitations except for wherein receiving the unique identifier includes receiving the unique identifier scanned by the personal care device 

However, Cantley discloses wherein receiving the unique identifier includes receiving the unique identifier scanned by the personal care device (para.0030 of Cantley discloses the computing device 300 may be a mobile device, a mobile tablet device, or a barcode scanning device, for example and furthermore see fig.1 and para. 0025 of Cantley). 

Raj as modified by Yoo and Cantley discloses are analogous art because they both are directed to managing entity generates containers with respective unique identifier tags and provides the container to a merchant and one of 

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Raj as modified by Yoo, which teaches determining if a user is an authorized user through authentication of data received from the user, to include the teachings of Cantley to explicitly teach that a system for processing deposits of resources. The motivation of system reduces complexity and time requirements of processing entire contents of the container by automatically inputting or updating processing input fields with data extracted from or based on the merchant input.  

Regarding claim 7, the combination of Raj as modified by Yoo discloses the method according to claim 2, discloses all claim limitations except for wherein transmitting the unique identifier to the authorization server for association with the personal care device includes transmitting an account identifier to be associated with the unique identifier.

However, Cantley discloses wherein transmitting the unique identifier to the authorization server for association with the personal care device includes transmitting an account identifier to be associated with the unique identifier (para. 0010 discloses an identifier of a depositor associated with the merchant, an expected date that the container will be physically deposited, a login credential of the depositor, a password, or verification data for the resources in the container, for example).

Raj as modified by Yoo and Cantley discloses are analogous art because they both are directed to managing entity generates containers with respective unique identifier tags and provides the container to a merchant and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Raj as modified by Yoo with the specified features of Cantley because they are from the same field of endeavor.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Raj as modified by Yoo, which teaches determining if a user is an authorized user through authentication of data received from the user, to include the teachings of Cantley to explicitly teach that a system for processing deposits of resources. The motivation of system reduces complexity and time requirements of processing entire contents of the container by automatically inputting or updating processing input fields with data extracted from or based on the merchant input.  

claim 20, Raj as modified by Yoo further modified by Cantley discloses according to claim 16 discloses wherein the actions further comprise: detecting a social media posting by a user associated with the personal care device; and updating the database to add to the authorized usage amount based on the social media posting (fig.4 step 406 of Raj discloses the data element that is shared with the service provider is retrieved, for example). 

6.	Claims 8 and 13 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication Genosar 2011/0185821 A1 to Genosar, in view of U.S. Patent Application Publication 2012/0173348 to Yoo et al. (“Yoo”).

As per claims 8 and 13, Genosar discloses a personal care device, comprising, a treatment application device; a human-machine interface (HMI) device (para. 0072 discloses HMI of the durable device 32 comprises a seven segment display 33 which shows the flow rate and other indications. The HMI further comprises buttons 34 for setting parameters and functions of the durable device 32 such as, units of measure to display, set or reset time of the procedure, set or reset accumulated dose of the treatment, enter flow rates alarm values, reset alarms, view statistics, scroll between functions, etc., for example); a network interface; at least one processor; and a non-transitory computer-(para. 0044 discloses The flow shut-off means can be activated if malfunction of the fluid transport device is suspected or detected, for example and para. 0045 discloses a Human Machine Interface (HMI) panel allows for setting of the desired flow rates for said flow regulator and alerting conditions at which alarms will be activated and the flow through said flow regulator will be halted, for example). 

Genosar fails to explicitly disclose response to determining that the activation token authorizes activation of the treatment application device, activating the treatment application device, transmitting an activation request to a computing device via the network interface; receiving an activation token from the computing device via the network interface.

However, Yoo disclose response to determining that the activation token authorizes activation of the treatment application device, activating the treatment application device (paragraphs 0196-0197 and Figures 11-12, 20-22 shows apparatus that provides (i.e., stores and/or transmits) information in a form accessible by a machine (e.g., a computer, network device, personal digital assistant, manufacturing tool, any device with a set of one or more processors, etc.), transmitting an activation request to a (Paragraphs 0196-0197 and Figures 11-12, 20-22 shows apparatus that provides (i.e., stores and/or transmits) information in a form accessible by a machine (e.g., a computer, network device, personal digital assistant, manufacturing tool, any device with a set of one or more processors, etc.).

Genosar and Yoo are analogous art because they both are directed to a device for monitoring mass flow rates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Genosar with the specified features of Yoo because they are from the same field of endeavor.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Genosar as modified by Yoo, which teaches determining if a user is an authorized user through authentication of data received from the user, to include the teachings of Cantley to explicitly teach that to a device for monitoring mass flow rates. The motivation of system for monitoring mass flow rates in a cost sensitive environment such infusion therapy. 

7.	Claims 11-13,18 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication 2011/0185821 A1 to . 

Regarding claims 11 and 18, the combination of Genosar as modified by Yoo discloses the method according to claim 8, discloses all claim limitations except for a scanner, wherein the actions further include: scanning a unique identifier associated with a consumable product; and transmitting the unique identifier to the computing device via the network interface (para.0030 of Cantley discloses the computing device 300 may be a mobile device, a mobile tablet device, or a barcode scanning device, for example and furthermore see fig.1 and para. 0025 of Cantley). 

Genosar as modified by Yoo and Cantley discloses are analogous art because they both are directed to managing entity generates containers with respective unique identifier tags and provides the container to a merchant and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Genosar as modified by Yoo with the specified features of Cantley because they are from the same field of endeavor.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Genosar as modified by Yoo, which teaches determining if a user is an authorized user 

Regarding claims 12 and 19, the combination of Cantley as modified by Yoo discloses the method according to claim 11 discloses, wherein scanning the unique identifier associated with the consumable product includes interrogating an RFID tag associated with the consumable product (fig. 3 of Cantley depicted computing device 300 may also include a scanning device 370 (or be in network communication with a scanning device 370), such as a digital camera, an NFC chip reader, an RFID tag reader, a barcode scanner, a QR code reader, and the like , for example).

Regarding claim 13, the combination of Cantley as modified by Yoo discloses the method according to claim 11 discloses, wherein scanning the unique identifier associated with the consumable product includes capturing an image of a bar code associated with the consumable product (fig. 3 of Cantley discloses the computing device 300 can instruct the scanning device 370 to perform certain functions, and the scanning device 370 can be configured to automatically or periodically transmit scanned images, or other scanned data to the computing device 300, for example).

Allowable Subject Matter
8.	Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

10.	Haller et al. (US 2001/0051787 A1) provides a medical device systems, and more particularly relates to a system and method for communication between an implantable medical device (IMD) and a remote computer and/or health care provider employing a mobile telephone and a communication module linked thereto.

11.	Haller et al. (2002/0082665 A1) provides A medical information communication system and corresponding methods are described. The system permits monitoring the performance of an implantable medical device (IMD) implanted within a body of a patient, monitoring the health of the patient, or remotely delivering a therapy to the patient through the IMD. The IMD is 

12.	Shehadeh et al. (US 2005/0192649 A1) provides implantable medical devices, and in particular to systems and methods for accessing information derived from disparate implantable medical devices.

13.	Brown (US 2004/0015132 A1) provides a medical system method comprises steps in using portable medication dispensing and data taking devices for use by an out-patient, and which communicate with a base station, typically within the patients' home. The base station communicates periodically with a remote control station which downloads a medical schedule to the base station and thereby to the portable devices, and also receives usage and medical state information from the patient through the portable devices and the base station. A transmission repetition protocol is used which provides a high degree of confidence that patient information will be received by the remote station. The remote station monitors patient activities and status and provides reports as well as refill requests when supplies are low. Presentations 

14.	Cavagnaro et al. (US 2016/0019353 A1) provides an emergency contact system and method, which allows emergency personnel to reach an individual's designated contacts during an emergency in which the individual is incapacitated. A server provides health care information in case of emergency. The server has a depository module for storing health care information relating to a first individual. The server also has a directory module for associating the first individual with the health care information, a token access code; and a list of proxy contacts. The server further has a communications module for providing information relating to the proxy contacts when presented with a token access code. The communications module may also provide the health care information to a proxy contact. The depository also stores documents relating to the first individual. The server also includes an interactive telephony system. 

15.	Collins, Jr. et al. (US 10,978,191 B1) provide a system that monitors various conditions of a plurality of hospital beds located in different rooms of a healthcare facility is provided. Alternatively or additionally, other types of equipment may be monitored by the system. Various configurations of network interface units that are coupleable to or integrated into a hospital bed are also .

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
April 20, 2021
/ABIY GETACHEW/         Primary Examiner, Art Unit 2434